Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated December 19, 2018.  Claims 1-20 of the application are pending.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on December 19, 2018 and February 22, 2021 together with lists of patents and copies of papers.  The patents and papers have been considered.

Drawings

3.	The drawings submitted on December 19, 2018 are accepted.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven Fischman on April 9, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 1, Line 3 “at a defined frequency ratio” 
has been changed to
-- at different frequency ratios relative to a reference clock frequency --.
In the claims:
In claim 1, Lines 11-12 “at said defined frequency ratio” 
has been changed to
-- at said different frequency ratios --.

In claim 11, Line 3 “at a defined frequency ratio” 
has been changed to
-- at different frequency ratios relative to a reference clock frequency --.
In the claims:
In claim 11, Line 7 “at said defined frequency ratio” 
has been changed to
-- at said different frequency ratios --.

In claim 16, Line 5 “at a defined frequency ratio” 
has been changed to
-- at different frequency ratios relative to a reference clock frequency --.
In the claims:
In claim 16, Lines 14-15 “at said defined frequency ratio” 
has been changed to
-- at said different frequency ratios --.

Allowable Subject Matter

6.	Claims 1-20 of the application are allowed over prior art of record. 

7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) the operation of verification of the of the target apparatus such as LSI and FPGA; one or more clock generating units generating a plurality of clock signals; connecting a verification target apparatus with a clock generating apparatus; a master clock generating unit generates a master clock signal and one or more clock generating units generate a plurality of clock signals from the master clock signal; the plurality of clock signals are applied to the verification target apparatus (Komoto, U.S. Patent Application Publication 2007/0283183);
(2) verification process of a logic simulator accelerator and a logic emulator; a logic simulator used for design and development of a system LSI; a logic emulation system using FPGA is used as a logic verification means; the designed logic circuit is verified using a logic simulator to verify the operations of the logic circuit; the logic emulation is performed using a programmable device such as the FPGA; the verification is intended to operate the logic at a (Fuji et al., U.S. Patent Application Publication 2004/0078179);
(3) a clock signal generation and distribution system for a prototyping apparatus of an electronic system; a clock source selector for selecting at least one clock signal to be distributed to the prototyped electronic system; the prototype is created spreading the electronic circuit across several FPGAs; the prototyping of the electronic circuit requires clock signals with prescribed frequencies; a clock signal generation and distribution system is provided in the prototyping apparatus for generating and distributing the clock signals to the FPGAs; the clock signals can be generated locally by means of local oscillators; at least one first source clock signal derived from the prototyped electronic system under validation; the clock board comprises a plurality of clock generation and distribution subsystems; each subsystem generates and distributes one of eight clock signals (Pavesi et al., U.S. Patent Application Publication

2003/0074637).

None of these references taken either alone or in combination with the prior art of record discloses a method of generating clock signals for a cycle accurate FPGA based hardware accelerator used to simulate operations of a device-under-test (DUT), specifically including: 
(Claim 1)  “the multiple accelerator clocks of the FPGA based hardware accelerator generating multiple accelerator clock signals to operate said FPGA based hardware accelerator at a hyper clocked frequency to map the multiple read-write ports of the DUT to the single read-write port of the FPGA based hardware accelerator and simulate the operations of the DUT; and
generating the multiple accelerator clock signals at multiple accelerator frequencies and at said different frequency ratios of the frequencies of the multiple device clocks, to maintain cycle accuracy between the DUT and the FPGA based hardware accelerator, and wherein:
the generating the multiple accelerator clock signals includes
the clock generator circuit of the FPGA receiving a reference clock signal and using the reference clock signal to generate an FPGA clock signal,
using the FPGA clock signal to generate gating pulses, and
using the gating pulses for gating the FPGA clock signal at different frequencies to generate a plurality of the multiple accelerator clock signals at a plurality of the multiple frequencies of the accelerator clock signals” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a clocking system for generating clock signals for a cycle accurate FPGA based 
(Claim 11)  “multiple accelerator clocks for generating multiple accelerator clock signals at multiple accelerator frequencies and at said different frequency ratios to operate said FPGA based hardware accelerator at a hyper clocked frequency to map the multiple read-write ports of the DUT to the single read-write port of the FPGA based hardware accelerator and to simulate the operations of the DUT and to maintain cycle accuracy between the DUT and the FPGA based hardware accelerator;
a plurality of clock generator circuits, and a plurality of gating circuits, each of the FPGAs including one of the clock generator circuits and one of the gating circuits; and wherein:
a clock generator circuit for receiving a reference clock signal and using the reference clock signal to generate an FPGA clock signal, and
a gating circuit of for using the FPGA clock signal to generate gating pulses, and using the gating pulses for gating the FPGA clock signal at different frequencies to generate a plurality of the multiple accelerator clock signals at a plurality of the multiple frequencies of the accelerator clock signals” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses an article of manufacture comprising:
at least one non-transitory computer readable medium having computer readable program code logic tangibly embodied therein to generate clock signals for a cycle accurate FPGA based 
(Claim 16)  “the multiple accelerator clocks of the FPGA based hardware accelerator generating multiple accelerator clock signals to operate said FPGA based hardware accelerator at a hyper clocked frequency to map the multiple read-write ports of the DUT to the single read-write port of the FPGA based hardware accelerator and simulate the operations of the DUT; and
generating the multiple accelerator clock signals at multiple accelerator frequencies and at said different frequency ratios of the frequencies of the multiple device clocks, to maintain cycle accuracy between the DUT and the FPGA based hardware accelerator, and wherein:
the generating the multiple accelerator clock signals includes
the clock generator circuit of the FPGA receiving a reference clock signal and using the reference clock signal to generate an FPGA clock signal,
using the FPGA clock signal to generate gating pulses, and
using the gating pulses for gating the FPGA clock signal at different frequencies to generate a plurality of the multiple accelerator clock signals at a plurality of the multiple frequencies of the accelerator clock signals” in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 9, 2021